Citation Nr: 0216772	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  95-32 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a Baker's cyst of 
the right knee.

2.  Entitlement to service connection for disability 
manifested by hypercholesterolemia secondary to service 
connected hypothyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel




INTRODUCTION

The veteran served on active duty from June 1976 to July 
1985, and from December 1986 to September 1994.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from June 1995 and April 1996 
rating decisions of the Wichita, Kansas, Department of 
Veterans Affairs (VA) Regional Office (RO).

In April 1997, the Board remanded the case for additional 
development.  In May 1997, the claims folder was transferred 
to the Portland, Oregon, RO.  Subsequently, an October 2000 
rating decision granted the veteran's claim for service 
connection for right bipartite patella.  October 2000 and 
August 2002 rating actions continued the prior denials of the 
issues listed on the title page of this document.  


FINDINGS OF FACT

1.  On December 19, 2001, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of the issue of entitlement 
to service connection for Baker's cyst of the right knee is 
requested.

2.  The competent medical evidence of record reveals that the 
veteran has elevated cholesterol levels, but that these are 
controlled by medication, and there is no evidence of the 
presence of any disease associated with his 
hypercholesterolemia.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant with respect to the issue of entitlement to 
service connection for Baker's cyst of the right knee have 
been met.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 20.202, 20.204 (2002).

2.  Hypercholesterolemia, or elevated cholesterol, is not a 
disease, disability, or injury for which applicable law 
permits compensation or service connection.  38 U.S.C.A. §§ 
1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Baker's Cyst, Right Knee

On December 19, 2001, the veteran submitted a statement which 
contained contentions with respect to his claim for service 
connection for hypercholesterolemia.  That statement 
concluded thus:

At this time, I have nothing further to 
add to support my claim, other than the 
information stated above.  With the 
exception of this issue or claim 
involving my hypercholesterolemia, I 
believe all other claims have been 
resolved.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2002).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2002).  Based upon the 
above written statement, the Board concludes that the 
appellant has withdrawn his appeal with respect to the issue 
of entitlement to service connection for Baker's cyst of the 
right knee and, hence, there remain no allegations of errors 
of fact or law for appellate consideration with respect to 
that issue.  Accordingly, the Board does not have 
jurisdiction to review the appeal on that issue and it is 
dismissed.

Hypercholesterolemia

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The veteran was notified in the August 
1995 statement of the case (SOC), the Board's April 1997 
remand, and the October 2000 and August 2002 supplemental 
statements of the case (SSOCs) of the laws and regulations 
pertaining to his claim.  This was sufficient for 
notification of the information and evidence necessary to 
substantiate the claim, and the veteran has been adequately 
informed as to the type of evidence that would help 
substantiate his claim.  Pursuant to the previous remand, the 
veteran was provided with a VA examination in December 1997, 
and VA outpatient records were obtained.  A December 2001 
letter informed the veteran that VA would help him obtain 
additional evidence.  It also specified what evidence the 
veteran must obtain to successfully prosecute his claim, what 
evidence VA had obtained and that VA had assisted him in 
obtaining the evidence that he had identified as relevant to 
his claim.  In December 2001, the veteran identified 
treatment at the Kansas City VAMC.   Subsequently, the RO 
attempted to obtain that evidence but received a negative 
response from the KC VAMC in August 2002.  The veteran has 
not identified any additional evidence to be obtained.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, a second remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

The veteran contends that he has a disability manifested by 
hypercholesterolemia, and that this is secondary to the 
hypothyroidism for which service connection was granted in 
June 1995.

Service connection may be established for a current 
disability in several ways, including on a "secondary" basis.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. 3.303, 
3.304(a), (b), (c), 3.310(a) (2002).  Service connection may 
be established on a secondary basis for a disability which is 
shown to be proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2002).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc).

The service medical records show elevated cholesterol 
readings beginning in 1987, with hypothyroidism noted in 
1990.  

A VA examination report dated in December 1997 indicated that 
the veteran did not have any problems with his arteries or 
veins at that time.  The examiner stated that since his 
hypothyroidism was being treated it was no longer a 
contributing factor in the veteran's hypercholesterolemia.  
The examiner also noted a strong family history of 
hypercholesterolemia.  The diagnosis was no evidence of any 
disease of the arteries or veins at this time, although the 
veteran did have well documented hypercholesterolemia, which 
was diagnosed while in the service in 1987, and which, if not 
treated, could lead to problems with the arteries and veins.  
But, the examiner stated, there is no evidence of such 
problems at this time, and in fact, the veteran does have 
both the cholesterol and the hypothyroidism under good 
control.  The examiner stated that there is not currently any 
disability from the veteran's hypercholesterolemia, except 
for the lifelong need to take medication on a daily basis (to 
prevent or delay the onset of cardiovascular disease).

The recent VA outpatient records have continued to show the 
veteran's cholesterol well-controlled on medication, and 
there is no evidence of any heart or cardiovascular disease 
noted.

The medical evidence reveals that the veteran has elevated 
cholesterol, controlled by medication, which at least 
initially was associated with his service connected 
hypothyroidism.  However, the problem with the veteran's 
claim is that the evidence of record does not contain medical 
evidence of current disability.  There is also no medical 
evidence of a link between a current disability and service 
or post-service continuity of symptomatology of high 
cholesterol.  Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  High cholesterol 
itself is not a disease, injury, or disability, even though 
it may be considered a risk factor in the development of 
certain diseases.  In the absence of proof of present 
disability, there can be no valid claim.  See 38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2002).

The evidence of record clearly shows that the veteran does 
not have heart disease or any other medical disability 
related to his elevated cholesterol.  In the present case, 
the veteran has not identified a disability for which 
compensation is payable.  An elevated cholesterol level 
represents only a laboratory finding, and not an actual 
disability in and of itself for which VA compensation 
benefits are payable.  See 61 Fed. Reg. 20440, 20445 (May 7, 
1996).  Hypercholesterolemia is, by definition, an abnormally 
large amount of cholesterol in the blood.  Dorland's 
Illustrated Medical Dictionary 792 (28th ed. 1994).  The 
record does not include any competent medical evidence that 
the veteran currently has a disability associated with 
hypercholesterolemia, and in fact the VA examiner 
specifically stated that the veteran had no such disability.

In sum, the applicable laws and regulations are unambiguous 
and they do not permit a grant of service connection for a 
laboratory finding, absent a showing of related disability by 
disease or injury.  As the veteran's claim is lacking in 
legal merit, denial of the claim advanced by operation of law 
is required.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal with respect to the claim for service connection 
for a Baker's cyst of the right knee is dismissed.

Service connection for disability manifested by 
hypercholesterolemia, claimed as secondary to service 
connected hypothyroidism, is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

